Beed, J.,
delivered the opinion of the court.
Appellee was employed by appellant for one year from January 19, 1911, as manager of a plantation. In April, 1911, after a service of something over two months, ap-pellee was discharged. He- received payment of two monthly installments of his salary. This suit was brought for the balance alleged by him to be owing for the year. The jury returned a verdict in his favor for the full sum claimed. Upon motion for new trial the court required a *70remittitur for the amount which appellee had received during the year from other employment after he was discharged.
Appellant had rules for the government of his plantation. Under these, the manager was enjoined not to abuse or whip tenants, and he was not permitted to carry a pistol. If a tenant refused or failed to work, or became disorderly, so that his conduct might bring on trouble, or if the manager became dissatisfied with the tenant, he was to be removed from the plantation peaceably and at the owner’s expense. It was the owner’s purpose to avoid all manner of disturbances and encounters between the manager and tenants, and to secure quiet and orderly conduct on his property.
The evidence shows that appellee had trouble with the tenants. He whipped two of them on different occasions. Thereupon appellant informed appellee that he did not want his tenants abused and whipped, and that appellee ought not to carry a pistol. Apellant further said that appellee must get rid of the one he was carrying or he would he discharged. Appellee refused' to give up his pistol and left the employment.
The refusal of the court to sustain a motion for a new trial and set aside the jury’s verdict, because it was contrary to the law and the evidence, is assigned as an error in this appeal. We consider this assignment well taken. Appellant, as owner, certainly had the right to adopt reasonable rules and regulations for the government of his plantation affairs. The rules shown in this case are reasonable. We commend them. To us they seem consistent with justice and the fair administration of the law in the land. The owner must have found them advisable for the successful management of his business.
When appellee entered the service of appellant, it became his duty to observe these rules. His failure to comply with them was sufficient to render his services as manager unsatisfactory, and to justify appellant in dis*71charging him. Had he been willing to obey the plantation regulations made by the owner, he could have completed his term of employment, and need not have lost his position.
Appellant should only be held liable to pay for the balance owing for services up to the time when appellee left the plantation. Upon the trial, appellant tendered this amount. Judgment should have been for the same, with such costs as may have accrued in the case till the tender was made.

Reversed and remanded.